Decree of the Surrogate’s Court of Kings county correcting description of bonds and amending decree accordingly, affirmed, with ten dollars costs and disbursements to be paid by appellant personally. We think there never has been any question as to the identity of the bonds, and the correction in the description of the issue from first mortgage bonds to purchase-money bonds is simply the correction of a clerical error. The appellant has never been misled as to the identity of the bonds. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.